Citation Nr: 1536889	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-13 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot condition, to include residuals of cold injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The appellant performed active duty for training (ACDUTRA) from July 1981 to October 1981 and at various other times from October 1981 to April 1984.  In particular, he performed ACDUTRA from January to February 1983, the period in question in this appeal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Without good cause being offered, the appellant failed to attend a travel Board hearing scheduled in April 2011.  

The Board remanded the case in October 2011 to afford the Appellant a VA nexus examination.  Because the appellant stated that he had not received notification of an examination scheduled in November 2011, he was rescheduled for an examination in September 2012 but also failed to appear for that examination.  Because it was not clear that he had received notification of either of these examinations, the Board again remanded the case in April 2013 for an examination.  

The case has now been returned to the Board. 


FINDINGS OF FACT

Although the appellant had an acute episode of mild frostbite of the feet, his current disability of the feet is demonstrated by competent medical evidence to be unrelated to his military service, including the acute episode of frostbite.  



CONCLUSION OF LAW

The criteria for service connection for a bilateral foot condition, to include residuals of cold injury and arthritis, are not met.  38 U.S.C.A. §§ 101, 1131(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

By letter in March 2005 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  A letter in March 2006 notified him of the manner that initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured.  The service treatment records (STRs) are on file, as are records of the Social Security Administration (SSA).  He declined to testify in support of his claim.  He was provided a VA nexus examination in June 2013.  The adequacy of that examination and medical opinion obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is neither an indication that the appellant was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure to discuss a particular piece of evidence is insufficient to rebut that presumption).  

Legal Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  Generally, the former refers to the two weeks of annual training that each National Guardsman must perform each year or in some cases, an initial period of training, and the latter refers to weekend drills.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2014).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a disability is first shown during service, and that same disability still exits.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

For veterans, there is a presumption of service connection for certain chronic diseases, such as arthritis, which manifest during or within one year of 90 days of active service.  

Because in this case the appellant has no active military service, nor has service connection been established for disability incurred in a period of ACDUTRA or INACDUTRA, he has not achieved veteran status and is not entitled to the presumption of service connection for certain chronic diseases to which veterans are entitled.  

In other words, as the Board clarified in the April 2013 remand, the appellant has not achieved veteran status nor does he meet the requirement of having served 90 days or more under 38 C.F.R. § 3.307(a)(1), the provisions for presumptive service connection listed at 38 C.F.R. § 3.303(b) for certain listed chronic diseases do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Nevertheless, if a disability is not chronic, it may still be service connected if it is observed in service, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present disorder to that symptomatology.  38 C.F.R. § 3.303.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, and if it is of a nature which is readily observable to lay persons then lay evidence may in some circumstances be sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); and 38 C.F.R. § 3.159(a)(1) and (2). 

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").

The appellant contends that he should be service connected for his bilateral foot condition because he had frostbite while serving on ACDUTRA in January 1983.  

As to this, the STRs show that during cold weather field training the appellant complained of numbness to the feet and was sent to a medic for examination.  He presented with numbness initially that turned to burning upon return of sensation, with blanching of the toes and heels.  He was diagnosed with moderate to severe frostbite of the feet.  

The appellant, as a lay person, is competent to attest to the fact that he was exposed to extremely cold temperatures.  Thus, in this instance, lay evidence is sufficient to show the occurrence of an in-service incident.  Additionally the record contains clinical evidence that he was diagnosed with frostbite during a period of ACDUTRA.  The remaining question is whether the frostbite during service resulted in residual chronically disabling symptoms; or stated in other terms, whether any disability of his feet which he may now have is related or due to the frostbite during his period of ACDUTRA.  

Treatment records associated with the appellant's claim for Social Security Administration (SSA) benefits, including reports of examinations in March 1999 and October 2000, reflect that the appellant was diagnosed with joint pain and polyarthralgias by history, of undetermined etiology.  In a July 2002 mental evaluation examination the appellant stated that his feet would swell and that he had discoloration of his toes.  Finally the record provided statements in support that indicated that he continues to experience constant pain in his feet.  

The evidence establishes that the appellant now has chronic disability of his feet.  Consequently, the dispositive matter is whether his current disability of the feet is related to his frostbite during his ACDUTRA in 1983.  However, this is a matter which requires the exercise of education, training, and expertise and, as such, is beyond the competent of a lay person.  It was for this reason that a VA medical opinion was obtained.  

On VA examination in June 2013 the diagnosis were bilateral first degree (superficial) frost bite of the feet, mild bilateral hallux valgus, plantar fasciitis, and mild talonavicular arthritis.  The examiner opined that the diagnosed foot and ankle conditions were less likely than not (less than 50 percent probability) caused by or related to military service.   The examiner's rationale was that the frostbite in 1983 was superficial, i.e., first degree, or frost nip, based on documentation in the STRS and the appellant's description of the injury, as well as the fact that he was returned to full duty in 3 days.  

For informational purposes, the examiner further explained that superficial frostbite was less likely to have long term problems.  Superficial frostbite involved superficial soft tissue and would not include bony damage.  However, the appellant's examination and objective findings supported a musculoskeletal basis for the pain in the feet and ankles.  Also, his mild osteoarthritis of the talonavicula would not be typical of frostbite findings, because bony findings such as arthritis (due to frostbite) would be at articular surfaces of phalanges and in multiple joints and consist of small, punched out, rounded areas of demineralization at the phalangeal joint surfaces.  However, he did not have these radiological findings.  

The examiner further explained that frostbite would not cause plantar fasciitis or hallux valgus, because these particular conditions were due to overuse and degenerative conditions.   Moreover, the examination findings did not support finding that the appellant had neuropathy.  Rather, his foot pain was better explained by the discrete clinical entities of plantar fasciitis and hallux valgus than residuals of cold injury; based on the examination findings and other details in the medical records.   As an example, the appellant made no mention of a cold injury during service being related to his foot pain in your paperwork dated 1999 with the Social Security Administration; and, also, he related that the pain had begun in 1993 and was due to "extra bones" in his ankles.  

There is no favorable medical opinion of records.  Also, taken in context, the June 2013 diagnosis of bilateral superficial frostbite was made on the basis of the history of the in-service cold injury, as opposed to rendering a diagnosis that there now exist chronic disabling residuals of the cold injury.  Thus, weighing against the negative VA medical opinion is service records that he actually had frostbite of some degree, and the lay evidence from the appellant, a service comrade who also experienced frostbite when the appellant did, his mother and a minister that the appellant's in-service episode of frostbite was of such severity as to temporarily prevent his from walking, and the Appellant's more recently asserted contention of having had continuous pain since that time.  However, when this is weighed against the negative VA nexus opinion which accounted for the in-service frost nip and the lack of postservice evidence attributing current symptoms of pain thereto, as contrasted to more recent histories relating a more recent onset of chronic foot pain, the Board is persuaded that the preponderance of the evidence is against the claim.  Accordingly, service connection for a bilateral foot condition, to include residuals of cold injury, is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; and Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral foot condition, to include residuals of cold injury, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


